the district court erred by denying his petition because the failure to
                consider it on the merits resulted in a fundamental miscarriage of justice.
                Procedural bars
                            Nika's post-conviction petition for a writ of habeas corpus is
                subject to several procedural bars. First, to the extent that Nika alleged
                trial error, those claims were appropriate for direct appeal and thus
                subject to dismissal for waiver pursuant to NRS 34.810(1)(b)(2). Second,
                the petition was untimely as it was filed on April 22, 2010, which is more
                than one year after this court issued its remittitur on direct appeal in
                1998: NRS 34.726(1). Third, to the extent that the petition raised claims
                that were not raised in the first post-conviction petition, the second
                petition constituted an abuse of the writ and to the extent that the petition
                raised the same claims that were raised in the first petition, the second
                petition was successive. NRS 34.810(2). To overcome these procedural
                bars, Nika had to demonstrate good cause and prejudice. NRS 34.726(1);
                NRS 34.810(1)(b), (3).
                            As cause to overcome the procedural default rules, Nika
                advances several arguments: his post-conviction counsel were ineffective,
                and the district court failed to cumulatively consider the State's
                misconduct.'


                       iNika also asserts that the failure to present mitigating evidence in
                the first petition was not his fault. NRS 34.726(1) as requires "a petitioner
                [to] show that an impediment external to the defense prevented him or her
                from complying with the state procedural default rules." Hathaway v.
                State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003). This language
                contemplates that the delay in filing a petition must be caused by a
                circumstance not within the control of the defense team as a whole, not
                solely the defendant. Considering the nature and purpose of legal
                representation, we conclude that Nika's view that NRS 34.726(1)
                                                                     continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                   Ineffective assistance of post-conviction counsel
                                Where the appointment of post-conviction counsel is mandated
                   by statute, the petitioner has a right to effective assistance of that counsel.
                   Crump v. Warden, 113 Nev. 293, 303, 934 P.2d 247, 253 (1997). Thus, the
                   ineffective assistance of post-conviction counsel may establish good cause
                   and, if it has merit, prejudice to overcome the procedural defaults under
                   NRS 34.810. 2 Id. at 304-05, 934 P.2d at 253-54. As Nika filed his petition
                   within a reasonable time after this court affirmed the district court's order
                   denying his prior petition, his claim of ineffective assistance of post-
                   conviction counsel meets the first prong of the good cause showing
                   required by NRS 34326(1). The question then is whether the district
                   court erred in concluding that Nika failed to demonstrate that post-
                   conviction counsel provided ineffective assistance in failing to raise
                   various claims in the first petition or in failing to adequately litigate
                   certain claims that were raised in the first petition.
                                "A claim of ineffective assistance of counsel presents a mixed
                   question of law and fact, subject to independent review," Evans v. State,


                   ...continued
                   contemplates only delay personally caused by a petitioner is untenable.
                   Therefore, the district court did not err in rejecting this claim of good
                   cause.

                         2 1nhis brief, Nika cites Martinez v. Ryan, 566 U.S.      , 132 S. Ct.
1309 (2012), in support of his contention that the ineffectiveness of post-
                   conviction counsel denied him a full and fair opportunity to litigate his
                   prior petition. We need not address Martinez in this case because under
                   our case law Nika was entitled to the effective assistance of post-
                   conviction counsel because that counsel was appointed pursuant to a
                   statutory mandate. See Crump v. Warden, 113 Nev. at 303, 934 P.2d at
                   253.

SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    cep
                   117 Nev. 609, 622, 28 P.3d 498, 508 (2001), but the district court's purely
                   factual findings are entitled to deference, Lara v. State, 120 Nev. 177, 179,
                   87 P.3d 528, 530 (2004). Under the two-part test established by the
                   United States Supreme Court in Strickland v. Washington, a defendant
                   must show that counsel's performance (1) fell below an objective standard
                   of reasonableness and (2) resulted in prejudice. 466 U.S. 668, 687-88, 694
                   (1984); Kirksey v. State, 112 Nev. 980, 987-88, 998, 923 P.2d 1102, 1107,
                   1114 (1996); see also Crump, 113 Nev. at 304, 934 P.2d at 254 (indicating
                   that Strickland test applies to effective assistance of post-conviction
                   counsel appointed pursuant to statutory mandate). "The defendant
                   carries the affirmative burden of establishing prejudice."    Riley v. State,
                   110 Nev 638, 646, 878 P.2d 272, 278 (1994). A court need not consider
                   both prongs of the Strickland test if a defendant makes an insufficient
                   showing on either prong. Strickland, 466 U.S. at 697. With regard to his
                   claims of ineffective assistance of post-conviction counsel, Nika must
                   demonstrate that his post-conviction counsels' performance were deficient
                   and that, had the omitted claims been raised or the claims litigated in a
                   different fashion, he would have been granted relief. We conclude that
                   Nika did not demonstrate that he was entitled to relief for the reasons
                   discussed below. 3




                         3 Nika asserts that the district court applied the incorrect standard
                   for reviewing his claims of ineffective assistance of post-conviction and
                   trial counsel. As we conclude that Nika's claims are not meritorious under
                   the correct standard, even assuming the district court applied an incorrect
                   standard, he is not entitled to relief. See Wyatt v. State, 86 Nev. 294, 298,
                   468 P.2d 338, 341 (1970) (holding that a correct result will not be reversed
                   simply because it is based on the wrong reason).


SUPREME COURT
        OF
     NEVADA
                                                         4
(01 I947A    cep
                            Popularly elected judges
                            Nika argues that the district court erred in denying his claim
                that post-conviction counsel were ineffective for not challenging his
                conviction and death sentence as invalid because his proceedings were
                conducted before elected judges as an abuse of the writ. He contends that
                the district court's conclusion that the claim could have been brought
                sooner ignored his claim of ineffective assistance of all prior counsel as
                good cause. However, he failed to substantiate his claim with portions of
                the record from his trial that demonstrated bias against him based on the
                fact that the district judge was popularly elected and he was found guilty
                and sentenced to death by a jury, not the judge. Because his allegations
                are insufficient to establish a meritorious trial- or appellate-counsel claim,
                the district court did not err in denying this post-conviction-counsel claim.
                            Failure to introduce mitigation evidence
                            Nika argues that the district court erred in denying his claim
                that post-conviction counsel failed to conduct sufficient investigation into
                his background to support the claim in his prior petition that trial counsel
                provided ineffective assistance. He contends that counsel failed to speak
                with relatives and neighbors, collect school and military records, or have
                him evaluated by a mental health expert.
                            We conclude that this claim lacks merit. Nika did not
                demonstrate that the additional evidence would have altered the outcome
                of trial and thus formed the basis of a successful trial-counsel claim. At
                the penalty hearing, the jury found that the murder was committed at
                random and without apparent motive. This is a compelling aggravating
                circumstance. Smith stopped to assist Nika on the side of the highway.
                Thereafter, Nika struck him several times on the back of the head—at

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                least once while Smith was lying face down on the ground. Nika then
                rolled Smith onto his back, placed the gun against Smith's head, and shot
                him. We concluded that the murder occurred in a calculated manner.
                Nika III, 124 Nev. at 1295, 198 P.3d at 854. In addition, the jury was
                aware that Nika was prone to violent outbursts and threats of violence
                within his own family, and he had sexually assaulted a woman in 1989.
                Trial counsel had presented testimony from Nika's wife and his sister-in-
                law that he was loyal to his friends, a child at heart, and liked by the
                children in the family. The jury found this evidence insufficiently
                mitigating. The additional mitigation evidence concerning his upbringing,
                family history, and cognitive impairments is not powerful enough to
                demonstrate a reasonable probability of a different outcome had trial
                counsel presented it. For this reason, we conclude that Nika failed to meet
                the prejudice prong of his post-conviction-counsel claim.
                            Failure to investigate county contract and conflict of interest
                            Nika argues that the district court erred in denying his claim
                that post-conviction counsel were ineffective for failing to discover a
                conflict of interest based on defense counsel's reimbursement contract. He
                alleges that the contract created a conflict of interest because it pitted the
                appointed attorney's interest in compensation against the need to spend
                funds on investigative services for the client, and that had this conflict not
                existed, trial counsel would have hired a mental health expert to evaluate
                Nika and testify at the penalty hearing. As discussed above, Nika failed
                to demonstrate a reasonable probability that the evidence developed by
                the mental health expert would have altered the outcome of the penalty
                hearing. Thus, Nika also failed to meet the prejudice prong of his post-
                conviction-counsel claim.

SUPREME COURT
         OF
      NEVADA
                                                       6
(C)) 1947A
                                 Failure to litigate motion to suppress Nika's confessions
                                 Nika contends that trial counsel were ineffective for failing to
                    present the following witnesses to testify during his suppression hearing:
                    (1) an expert witness to testify about cultural differences and his cognitive
                    deficits, (2) lay witnesses to corroborate his poor English skills, (3) an
                    expert familiar with the Yugoslavian legal system to testify that Nika
                    would concede guilt because he feared torture and that Nika should have
                    expected the automatic appointment of counsel in the case of a serious
                    offense, and (4) a Roma cultural expert to demonstrate that Nika
                    perceived that police officers would treat him unfairly as he was Roma.
                    He asserts the district court erred in concluding that post-conviction
                    counsel were not ineffective for failing to litigate this claim of ineffective
                    assistance of trial counsel in an effective manner.
                                 We conclude that Nika failed to demonstrate that he was
                    prejudiced by post-conviction counsels' omission of this trial-counsel claim.
                    Nika's proposed new evidence is unpersuasive because it is largely
                    internally inconsistent as some of that evidence showed that Nika had
                    cognitive difficulties and confessed because he feared torture by the
                    authorities, while other evidence portrayed him as sophisticated enough
                    with the Serbian justice system to expect appointed counsel during his
                    interrogation. The evidence is also inconsistent with the trial record—his
                    proffered fear of torture was undermined by the fact that he made
                    requests for food and cigarettes during the brief interrogation. Therefore,
                    this evidence does not undermine the testimony presented in the trial
                    court that Nika had communicated in English with jail staff, detectives,
                    and another inmate or show that his waiver was not knowing or
                    voluntary.     See Berghuis v. Thompkins,        560 U.S. 370, 382 (2010)

SUPREME COURT
        OF
     NEVADA
                                                           7
(0) 1947A    (4p.
                (admitting evidence where the prosecution demonstrates that an accused
                knowingly and voluntarily waived his right to remain silent). Moreover,
                there was sufficient evidence apart from the statement to sustain his
                conviction, including witnesses who placed him in the area of the murder
                with the victim, the victim's blood on Nika's clothing, the victim's
                belongings in Nika's possession, and Nika's self-incriminating statements
                to another inmate. Given these circumstances, we are not convinced that
                post-conviction counsels' omission of this trial-counsel claim• was
                objectively unreasonable or resulted in prejudice. Therefore, Nika failed
                to demonstrate that the district court erred in denying this claim.
                            Failure to conduct adequate voir dire
                            Nika contends that the district court erred in denying his
                claim that post-conviction counsel were ineffective for failing to argue that
                trial counsel were ineffective during voir dire. He asserts that trial
                counsel were ineffective for (1) failing to question some veniremembers, (2)
                failing to ask meaningful questions of other veniremembers, (3) failing to
                inquire about veniremembers' knowledge of the Serbian military conflict,
                (4) failing to life-qualify the venire, (5) making inflammatory comments
                during jury selection, (6) failing to object pursuant to Batson 4 to the
                State's use of peremptory challenges to remove veniremembers based on
                their gender, (7) failing to object to prosecution questions that undermined
                the presumption of innocence, (8) failing to strike a veniremember earlier
                in the process to prevent him from contaminating the rest of the venire,
                and (9) failing to remove biased veniremembers. He also contends that
                trial counsel failed to adequately address State misconduct during voir


                      4Batson   v. Kentucky, 476 U.S. 79 (1986).


SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A
                dire. He asserts that if post-conviction counsel had raised these claims
                concerning voir dire as trial-counsel claims, the court would not have
                denied them as procedurally defaulted.
                               We conclude that the district court did not err in denying
                these claims because Nika failed to show prejudice. Claims (1)-(4) are
                based on trial counsels' failure to make particular inquiries during voir
                dire. In general, those decisions involve trial strategy and it is not clear
                that the strategy employed by counsel was not objectively reasonable. See,
                e.g., Stanford v. Parker, 266 F.3d 442, 453-55 (6th Cir. 2001) (observing
                that defendant has right to life-qualify jury upon request but failure to do
                so may be reasonable trial strategy); Brown v. Jones, 255 F.3d 1273, 1279-
                80 (11th Cir. 2001) (reasonable trial strategy for counsel to focus jurors'
                attention on the death penalty as little as possible and therefore not life-
                qualify jurors); Camargo v. State, 55 S.W.3d 255, 260 (Ark. 2001) ("The
                decision to seat or exclude a particular juror may be a matter of trial
                strategy or technique."). And, as to all claims but (6), supra, Nika failed to
                demonstrate prejudice because he failed to show that the seated jury was
                not impartia1. 5 See Wesley v. State, 112 Nev. 503, 511, 916 P.2d 793, 799


                      5 Nikaonly identifies two seated jurors who he contends were biased
                against him: Russell Horning and Raymond Freeman. As to Horning, the
                allegation of bias is based on Horning's discovery during trial that his
                brother-in-law worked at the same base where the victim was stationed.
                Because Horning indicated that he did not know the victim and that it
                would not affect his ability to impartially weigh the facts of the case, the
                record does not support the conclusion that Horning was biased. As to
                Freeman, the allegation of bias involves his views on penalty as reflected
                in an affidavit completed roughly fifteen years after the verdict. This
                information was not available to trial counsel and therefore could not be
                the basis for a claim that trial counsel were ineffective. See Strickland,
466 U.S. at 689 ("A fair assessment of attorney performance requires that
                                                                   continued on next page...
SUPREME COURT
         OF
      NEVADA
                                                      9
(0) I 947A
                (1996) (stating that "[i]f the impaneled jury is impartial, the defendant
                cannot prove prejudice" resulting from district court's limitation of voir
                dire); see also Ham v. State, 7 S.W.3d 433, 439 (Mo. Ct. App. 1999) ("Even
                assuming it would have been better strategy to strike [a particular juror],
                we fail to see how [defendant] could have been prejudiced because one
                qualified juror sat rather than another."). Because a trial-counsel claim on
                any of these grounds would not have entitled Nika to relief, he cannot
                demonstrate prejudice based on post-conviction counsels' failure to raise
                them as such.
                            As to the Batson-based trial-counsel claim, Nika failed to
                demonstrate that post-conviction counsels' performance was deficient or
                that he was prejudiced by the failure to argue trial counsels'
                ineffectiveness. Assuming that trial counsel could have demonstrated a
                prima facie case of discrimination, see Libby v. State, 113 Nev. 251, 255,
                934 P.2d 220, 223 (1997) (explaining that State's use of seven of nine of its
                peremptory challenges to remove women supports an inference of
                discrimination), Nika bore the burden of ultimately demonstrating that
                any gender-neutral reason given for the strike was a pretext for
                discrimination, Ford v. State, 122 Nev. 398, 403, 132 P.3d 574, 577 (2006);
                see Johnson v. California, 545 U.S. 162, 171 (2005) (noting the "burden of


                ...continued
                every effort be made to eliminate the distorting effects of hindsight, to
                reconstruct the circumstances of counsel's challenged conduct, and to
                evaluate the conduct from counsel's perspective at the time."). At the time
                of trial, Freeman did not indicate that he could not follow the instructions
                of the court, or that he would impose the death penalty in every case.
                Based on the information available to trial counsel, there were no grounds
                to remove Freeman.

SUPREME COURT
        OF
     NEVADA
                                                      10
CO) 1947A
                persuasion 'rests with, and never shifts from, the opponent of the strike"
                (quoting Purkett   V.   Elem, 514 U.S. 765, 768 (1995))). The type of questions
                asked of the potential jurors did not clearly indicate a discriminatory
                intent, women were not entirely eliminated from the jury or even
                underrepresented, and the case did not appear sensitive to bias based on
                gender.    See Ex Parte Trawick, 698 So. 2d 162, 168 (Ala. 1997)
                (considering, among other factors, the manner in which a party questions
                potential jurors and disparate treatment during voir dire, as evidence of
                discriminatory intent); State v. Martinez, 42 P.3d 851, 855 (N.M. App.
                2002) (considering, among other factors, whether cognizable group was
                underrepresented on the jury or the case was particularly sensitive to bias
                as evidence of discriminatory intent). Nika's speculation that the State
                would have been unable to proffer gender-neutral reasons for the strikes
                or its reasons would be exposed as a pretext for discrimination did not
                demonstrate that trial counsels' failure to pursue a Batson objection was
                objectively unreasonable based on the information available at the time of
                trial. See Rhyne v. State, 118 Nev. 1, 8, 38 P.3d 163, 167 (2002) (observing
                that counsel's decision if and when to object is a tactical decision); Ford v.
                State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989) ("[T]actical decisions
                are virtually unchallengeable.").
                            Failure to refute evidence of first-degree murder
                            Nika argues that the district court erred in denying his claim
                that post-conviction counsel were ineffective for failing to litigate trial
                counsels' failure to refute the evidence of first-degree murder. He asserts
                that trial counsel were ineffective for failing to develop evidence that Nika
                may have acted in self-defense or the heat of passion in response to the



SUPREME COURT
        OF
     NEVADA
                                                         11
(0) 1947A
                 victim attempting to rob him at gunpoint or evidence that might explain
                 why he was not forthcoming with the police.
                             We have previously concluded that the physical evidence in
                 this case belies a claim of self-defense and instead shows a calculated
                 effort to kill the victim. Nika v. State (Nika III), 124 Nev. 1272, 1295, 198
P.3d 839, 854 (2008). The victim was shot while he was lying helpless on
                 the ground after being felled by three strikes to the back of his head.   Id.
                 at 1277, 198 P.3d at 843. As he could not have been a threat at the time
                 he was shot, self-defense is not a viable defense. See Runion v. State, 116
Nev. 1041, 1051, 13 P.3d 52, 59 (2000) (acknowledging that the killing of
                 another in self-defense is justified where the person who does the killing
                 "actually and reasonably believes" that he is in imminent danger of death
                 or great bodily injury from the assailant and the use of force that might
                 cause death of the assailant is "absolutely necessary under the
                 circumstances . . . for the purpose of avoiding death or great bodily injury
                 to himself'). Further, as the victim was struck at least once while lying
                 face down and then turned over and shot in the forehead, there was
                 undoubtedly time to reflect and deliberate on the course of action.
                 Therefore, Nika did not demonstrate that psychological evidence or
                 argument for a lesser degree of homicide would have altered the outcome
                 of trial. For these reasons, a trial-counsel claim based on the failure to
                 refute the evidence of first-degree murder with evidence of self-defense or
                 heat of passion would not have had merit. We cannot fault post-conviction
                 counsel for omitting it.
                              Nika also failed to demonstrate that post-conviction counsel
                 were ineffective for failing to introduce the testimony of a Roma cultural
                 expert to explain how his distrust of the police prevented him from

SUPREME COURT
        OF
     NEVADA
                                                      12
(0) 1947A    e
                  asserting that he acted in self-defense during his first interview.
                  However, expert testimony explaining Nika's propensity to lie to police
                  does not render any account that he gave to police any more credible than
                  any other account. Moreover, the physical evidence at the scene belied
                  any claim of self-defense. Therefore, Nika failed to demonstrate that the
                  testimony would have affected the outcome of the trial and that post-
                  conviction counsel were ineffective for failing to introduce it during his
                  prior post-conviction proceedings.
                              Failure to ensure all bench conferences are recorded
                              Nika asserts that the district court erred in denying his claim
                  that post-conviction counsel were ineffective for failing to claim that trial
                  counsel were ineffective for failing to object to unrecorded bench
                  conferences. Nika failed to explain how he was prejudiced. He did not
                  specify the subject matter of the listed bench conferences or explain their
                  significance.     See Daniel v. State, 119 Nev. 498, 508, 78 P.3d 890, 897
                  (2003). Thus, he failed to support this claim with specific facts that, if
                  true, would entitle him to relief. See Hargrove v. State, 100 Nev. 498, 502,
                  686 P.2d 222, 225 (1984). Therefore, the district court did not err in
                  denying this claim.
                              Decision to waive spousal privilege
                                  Nika argues that the district court erred in denying his claim
                  that post-conviction counsel were ineffective for not challenging trial
                  counsels' waiver of Nika's spousal privilege. He claimed that but for the
                  testimony of his wife, Rodika, the State would not have been able to prove
                  when he left California, his reason for leaving, his mood at the time of
                  leaving, and the fact that Nika is not very bright and prone to panic in
                  stressful situations. We conclude that Nika failed to show that post-

SUPREME COURT
        OF
     NEVADA
                                                          13
(0) 1947A    )0
                   conviction counsel was ineffective.       Rodika's direct testimony only
                   addressed her observations of Nika's conduct and did not recount any
                   conversations between her and Nika, therefore, the testimony would have
                   been admissible regardless of Nika's consent.    See Contancio v. State, 98
Nev. 22, 24-25, 639 P.2d 547, 549 (1982) (recognizing that spousal
                   privilege under NRS 49.295(1)(b) prohibits testimony about
                   communications made during the marriage). Further, Rodika's testimony
                   did not incriminate Nika or prove any of the elements of first-degree
                   murder.
                                Failure to challenge venue
                                Nika contends that the district court erred in denying his
                   claim that post-conviction counsel were ineffective for omitting a trial-
                   counsel claim based on their failure to move for a change in venue. He
                   argues that such a motion was warranted because media reports of his
                   crime and the tensions in former Yugoslavia made it impossible for him to
                   receive a fair trial.
                                We conclude that Nika cannot demonstrate that post-
                   conviction counsels' omission of this trial-counsel claim was objectively
                   unreasonable because there was no basis for trial counsel to request a
                   change of venue. Nearly all of the veniremembers indicated that they had
                   not seen any news reports related to the trial, and the two veniremembers
                   who had been exposed to media reports indicated that those reports would
                   not influence their decision. In addition, a veniremember who indicated
                   that she was familiar with news reports of the hostilities in Yugoslavia
                   stated that her knowledge of those events would not affect her ability to
                   impartially judge the facts of Nika's case. From this record it appears that
                   the publicity was not so pernicious as to have been on the mind of every

SUPREME COURT
        OF
     NEVADA
                                                        14
(0) 1947A    ce,
                potential juror. See Sonner v. State, 112 Nev. 1328, 1336, 930 P.2d 707,
                712-13 (1996) (noting that even where pretrial publicity has been
                pervasive, this court has upheld the denial of motions for change of venue
                where the jurors assured the district court during voir dire that they
                would be fair and impartial in their deliberations because, in addition to
                presenting evidence of inflammatory pretrial publicity, a defendant
                seeking a change of venue must demonstrate actual bias on the part of the
                empanelled jury), modified on rehearing on other grounds by 114 Nev. 321,
                955 P.2d 673 (1998). Because there is insufficient support for the omitted
                trial-counsel claim, the district court did not err in denying the claim that
                post-conviction counsel was ineffective for omitting it. 6
                            Failure to show a benefit to Wilson
                            Nika contends that the district court erred in denying his
                claim that post-conviction counsel were ineffective for failing to
                demonstrate that trial counsel were ineffective for failing to prove that
                Nathaniel Wilson, who testified that Nika confessed details of the murder
                while they were incarcerated in the Washoe County Jail, received a benefit
                for his testimony. In his claim below, Nika asserted that Wilson's
                sentencing hearing proves that Wilson received a benefit for his testimony.
                We conclude that Nika failed to demonstrate that post-conviction counsel


                       GNika also argues that the district court erred in denying a claim
                that his conviction and sentence are invalid due to the influence of pretrial
                publicity as an abuse of the writ. He asserts that he claimed that
                counsels' ineffective assistance constituted good cause to raise the claim in
                a subsequent petition. As we conclude that Nika failed to demonstrate
                that the pretrial publicity was so pernicious as to have warranted a
                change in venue, he failed to demonstrate deficiency or that he was
                prejudiced by counsels' failure to address the publicity.

SUPREME COURT
        OF
     NEVADA
                                                       15
(0) 1947A
                    was ineffective. In evaluating his first petition, we concluded that he
                    failed to demonstrate that Wilson acted as an agent of the State when he
                    obtained incriminating statements because he did not show that Wilson
                    received any benefit for his testimony. Nika v. State (Nika     II),   120 Nev.
600, 609, 97 P.3d 1140, 1146 (2004). Nika does not point to any evidence
                    that post-conviction counsel failed to develop in litigating the claim in his
                    first petition. Therefore, the district court did not err in denying this
                    claim.
                                Improper opening arguments
                                Nika argues that the district court erred in denying his claim
                    that post-conviction counsel were ineffective for failing to claim that trial
                    counsel were ineffective for referring to the case as the "Good Samaritan
                    killing" during opening statement. We disagree. Given the context of the
                    comment (an attempt to defuse the effect of the media's characterization of
                    the crime), the brevity of the comment, and the substantial evidence of
                    Nika's guilt, Nika cannot demonstrate a reasonable probability of a
                    different outcome had trial counsel not made the comment.      Cf. Thomas v.
                    State, 120 Nev. 37, 47, 83 P.3d 818, 825 (2004) (stating that prosecutor's
                    statements are prejudicial when they "so infected the proceedings with
                    unfairness as to make the results a denial of due process"). Because the
                    omitted trial-counsel claim had no reasonable likelihood of success, we
                    cannot fault post-conviction counsel for omitting it. The district court did
                    not err in denying this claim.
                                Failure to object to prosecutorial misconduct
                                Nika contends that the district court erred in denying his
                    claim that post-conviction counsel were ineffective for failing to claim that
                    trial and appellate counsel were ineffective for failing to argue that the

SUPREME COURT
       OF
    NEVADA
                                                          16
(0) 1947A etardta
                      State committed prosecutorial misconduct during its arguments. We
                      conclude these arguments lack merit for the reasons discussed below.
                                        Disparaging counsel
                                  Nika argues that post-conviction counsel should have raised a
                      claim that trial counsel were ineffective in failing to object when the
                      prosecutor disparaged defense counsel in stating that the defense "doesn't
                      know the significance of the evidence," made mistakes in assessing the
                      evidence, and made numerous suppositions. We disagree. Although a
                      prosecutor may not "disparage defense counsel or legitimate defense
                      tactics," Browning v. State, 124 Nev. 517, 534, 188 P.3d 60, 72 (2008); see
                      Butler v. State, 120 Nev. 879, 898, 102 P.3d 71, 84 (2004), the prosecutor
                      merely responded to arguments made and inferences drawn by the defense
                      concerning the facts in evidence and were therefore not objectionable.
                      Because the comments were not objectionable, post-conviction counsel
                      could not have used them as a basis to challenge trial or appellate
                      counsel's effectiveness. Epps v. State, 901 F.2d 1481, 1483 (8th Cir. 1990).
                                        Send a message
                                  Nika argues that post-conviction counsel should have claimed
                      that trial counsel were ineffective in failing to object when the prosecutor
                      asked the jury to vote for death to send a message to the community. We
                      disagree. "[Al prosecutor in a death penalty case properly may ask the
                      jury, through its verdict, to set a standard or make a statement to the
                      community." Williams a State, 113 Nev. 1008, 1020, 945 P.2d 438, 445
                      (1997), overruled on other grounds by Byford v. State, 116 Nev. 215, 994
P.2d 700 (2000). As the comment was not objectionable, it could not be the
                      basis for a claim of ineffective assistance of trial, appellate, or post-



SUPREME COURT
        OF
     NEVADA
                                                           17
(0) [947A    41EPro
                       conviction counsel. Epps, 901 F.2d at 1483. Therefore, the district court
                       did not err in denying this claim.
                                          Jury's responsibility
                                    Nika argues that post-conviction counsel should have claimed
                       that trial counsel were ineffective in failing to object to comments he
                       contends shifted the burden of proof and implied that the jurors were not
                       personally responsible for the verdict. However, the comments about
                       which Nika complains were fair responses to defense arguments. Because
                       the comments were not objectionable, they could not form the basis for an
                       ineffective assistance of trial, appellate, or post-conviction counsel.       Id.
                       Therefore, the district court did not err in denying this claim.
                                    Failure to litigate trial counsel's ineffectiveness during the
                                    penalty phase of trial

                                    Nika argues that the district court erred in denying his claim
                       that post-conviction counsel were ineffective for failing to adequately
                       litigate trial counsels' ineffectiveness during the penalty phase of trial. He
                       contends that trial counsel were ineffective for failing to point out his lack
                       of criminal history, advising him to waive his right to allocution, failing to
                       adequately cross-examine the victim's wife and daughter, failing to object
                       to improper jury instructions, and making inappropriate closing
                       arguments.
                                    We conclude that these arguments lack merit. First, Nika
                       cannot demonstrate that evidence of his lack of criminal convictions would
                       be sufficiently persuasive to alter the outcome of the proceeding,
                       considering evidence that he threatened people with violence, committed
                       violence against family members, and engaged in a sexual assault.
                       Second, the district court advised Nika of his right to make a statement in

SUPREME COURT
        OF
     NEVADA
                                                              18
(0) 1947A    .(4ftep
                allocution and, consistent with counsel's advice, he chose to remain silent.
                Third, Nika failed to demonstrate that trial counsel were ineffective with
                respect to the cross-examination of the victim's family about whether the
                victim carried a firearm in his car or became angered easily by mechanical
                problems. The victim's wife had already testified during the guilt phase
                that the victim did not own a firearm. Further, considering the calculated
                nature of the killing, pursuing testimony that the victim had a weapon or
                provoked the incident would have been fruitless. Moreover, given that the
                defense closing argument stressed the morality of imposing the death
                penalty, Nika cannot demonstrate that his trial counsels' decision to elicit
                testimony that the victim himself was a kind and forgiving person was not
                part of a reasonable trial strategy. See Foster v. State, 121 Nev. 165, 170,
                111 P.3d 1083, 1087 (2005) (recognizing that reasonable strategic
                decisions are "[Airtually unchallengeable absent extraordinary
                circumstances" (internal quotation marks omitted)). In addition, the
                remaining claims that trial counsel were ineffective for advising Nika to
                waive allocution, failing to object to jury instructions, and making
                improper closing arguments were raised and decided in a previous post-
                conviction proceeding. Further consideration of them is thus barred by
                the law-of-the-case doctrine.   See Hall v. State, 91 Nev. 314, 315-16, 535
P.2d 797, 798-99 (1975). Nika's desire to have the errors considered in a
                cumulative error analysis is not a sufficient ground to avoid the law-of-
                the-case doctrine. Tien Fu Hsu v. Cnty. of Clark, 123 Nev. 625, 630, 173
P.3d 724, 729 (2007) (recognizing grounds for avoiding the law-of-the-case
                doctrine); see also In re Reno, 283 P.3d 1181, 1224, 1250 (Cal. 2012). As
                this court found no error regarding the failure to object to penalty phase
                jury instructions, see Nika v. State (Nika III), 124 Nev. 1272, 1293-97, 198

SUPREME COURT
        OF
     NEVADA
                                                     19
(0) 1947A
                P.3d 839, 853-56 (2008), those claims may not be cumulated.         See Reno,
283 P.3d at 1224 ("[C]laims previously rejected on their substantive
                merits—i.e., this court found no legal error—cannot logically be used to
                support a cumulative error claim because we have already found there
                was no error to cumulate.") Therefore, the district court did not err in
                denying these post-conviction-counsel claims.
                            Failure to engage Serbian consulate
                            Nika contends that the district court erred in denying his
                claim that post-conviction counsel were ineffective for failing to engage the
                services of the Serbian consulate in litigating his prior post-conviction
                petition. He asserts that the consulate would have paid for a mental
                health expert, investigated his background in Serbia, and aided witnesses
                in traveling to testify. He contends that the consulate's assistance would
                have aided in demonstrating that trial counsel were ineffective for failing
                to seek the consulate's assistance in litigating the suppression hearing,
                guilt phase of trial, and the case in mitigation. We conclude that Nika
                failed• to demonstrate prejudice from post-conviction counsels' litigation of
                this claim. As discussed above, the evidence of Nika's psychological
                condition was not so persuasive as to undermine the evidence received at
                the suppression hearing that Nika responded appropriately to questioning
                and did not seem confused or incapable of waiving his right to remain
                silent. As to the guilt phase of trial, evidence of his cognitive disorder was
                not so persuasive that it would undermine the physical evidence
                demonstrating that the murder was calculated and deliberate. Lastly,
                Nika did not demonstrate that any mitigation evidence that the consulate
                could have aided in producing would have had an effect on the outcome of



SUPREME COURT
        OF
     NEVADA
                                                      20
(0) 1947A
                the penalty hearing. Therefore, the district court did not err in denying
                this post-conviction-counsel claim.?
                Failure to cumulatively consider the State's misconduct
                            Nika contends that the district court erred in denying his
                petition because it failed to consider, cumulatively, challenges to the jury
                instructions, counsels' inappropriate closing arguments, the State's use of
                a jailhouse informant in violation of Massiah v. United States, 377 U.S.
201 (1964), the failure to disclose exculpatory evidence, the failure to
                correct false testimony, collusion with the trial judge to violate his rights
                under Massiah, violation of his Miranda8 rights, and improper actions
                during voir dire. We disagree. Nika bases his assertion on cases that
                require courts to consider the cumulative impact of violations of Brady v.
                Maryland, 373 U.S. 83 (1963), e.g., Jimenez v. State, 112 Nev. 610, 623,
                918 P.2d 687, 695 (1996); Jackson v. Brown, 513 F.3d 1057, 1071, 1076
                (9th Cir. 2008); Castleberry v. Brigano, 349 F.3d 286, 291-92 (6th Cir.
                2003). This court found no violation of Nika's rights under Miranda. See
                Nika I, 113 Nev. at 1438-39, 951 P.2d at 1056-57. It further concluded
                that Nika failed to demonstrate prejudice from counsel's failure to raise a
                claim under Massiah, Nika II, 120 Nev. at 611, 97 P.3d at 1148, and that
                Nika failed to demonstrate that his counsel were ineffective for failing to



                      7 Nika  argues that he never received a full and fair opportunity to
                litigate his claims of ineffective assistance of trial counsel because the
                district court denied his petition without conducting an evidentiary
                hearing. As his claims of ineffective assistance of post-conviction counsel
                and trial counsel lack merit, the district court did not err in not conducting
                an evidentiary hearing.

                      8Miranda   v. Arizona, 384 U.S. 436 (1966).

SUPREME COURT
        OF
     NEVADA
                                                       21
(0) I947A
                  address error regarding jury instructions and error regarding closing
                  arguments. See Nika III, 124 Nev. at 1289-90, 1292-93, 198 P.3d at 851-
                  52, 853. Therefore, those claims may not be cumulated.         See Reno, 283
P.3d at 1224 ("[C]laims previously rejected on their substantive merits-
                  i.e., this court found no legal error—cannot logically be used to support a
                  cumulative error claim because we have already found there was no error
                  to cumulate."). Nika has cited no authority that requires this court to
                  consider the cumulative effect of previously rejected or otherwise defaulted
                  claims. Therefore, he has not demonstrated good cause to overcome the
                  procedural bars or to avoid the law-of-the-case doctrine.
                  Law-of-the-case doctrine
                              Nika argues that the district court erred in denying several of
                  his claims as barred by the law-of-the-case doctrine. "When an appellate
                  court states a principle or rule of law necessary to a decision, the principle
                  or rule becomes the law of the case and must be followed throughout its
                  subsequent progress, both in the lower court and upon subsequent
                  appeal." Wickliffe v. Sunrise Hosp. Inc., 104 Nev. 777, 780, 766 P.2d 1322,
                  1324 (1988). We have the "discretion to revisit the wisdom of [our] legal
                  conclusions when [we] determine[ ] that further discussion is warranted,"
                  Pellegrini v. State, 117 Nev. 860, 885, 34 P.3d 519, 535-36 (2001), and may
                  "depart from our prior holdings only where we determine that they are so
                  clearly erroneous that continued adherence to them would work a
                  manifest injustice," Tien Fit Hsu, 123 Nev. at 631, 173 P.3d at 729
                  (quoting Clem v. State, 119 Nev. 615, 620, 81 P.3d 521, 525 (2003)).
                              Prejudice review
                              Nika contends that the district court erred in denying claims
                  challenging the effective assistance of appellate counsel, the at-random-

SUPREME COURT
        OF
     NEVADA
                                                        22
(0) 1047A    we
                and-without-apparent-motive aggravating circumstance, invalid jury
                instructions, and the lethal injection protocol as barred by the law-of-the-
                case doctrine because it could not perform an effective prejudice review
                without considering the previously denied claims. We disagree. Nika does
                not cite any authority decided since the prior decisions in his case that
                warrants a departure from the doctrine.    See id. at 630, 173 P.3d at 729
                (noting that federal courts have adopted exception to law-of-the-case
                doctrine when there has been an intervening change in controlling law).
                He also has not alleged that the prior decisions are clearly erroneous. See
                id. at 631, 173 P.3d at 729. His assertion that these claims need to be
                reconsidered in order to evaluate the impact of other claims that are not
                barred is not a recognized ground to avoid the law-of-the-case doctrine.
                See Reno, 283 P.3d at 1224, 1250.
                            Premeditation instruction
                            Nika argues that the district court erred in denying his claim
                that the premeditation and deliberation instruction was improper. He
                contends that this court should reconsider its prior decision on this claim
                in light of intervening federal authority. Nika failed to demonstrate
                circumstances to warrant departure from the law-of-the-case doctrine.
                The unpublished and federal district court decisions he cites calling Nika
                III, 124 Nev. 1272, 198 P.3d 839, into doubt are not binding on this court.
                See 9th Cir. R. 36-3(a); Blanton v. N. Las Vegas Mun. Court, 103 Nev. 623,
                633, 748 P.2d 494, 500 (1987), affd, 489 U.S. 538 (1989); United States v.
                Soto-Castelo, 621 F. Supp. 2d 1062, 1069 n.2 (D. Nev. 2008), affd, 361 F.
                App'x 782 (9th Cir. 2010); see also SCR 123. Further, the cited decisions
                are called into doubt by the Ninth Circuit's recent decision in Babb v.
                Lozowsky, 719 F.3d 1019 (9th Cir. 2013), cert. denied, U .S. , 134 S.

SUPREME COURT
     OF
   NEVADA
                                                     23
(0) 1947A mem
                 Ct. 526 (2013), which disapproved of the holding in Polk v. Sandoval, 503
F.3d 903 (9th Cir. 2007), and noted its effective overruling by Nika
                 Babb, 719 F.3d at 1029-30. Nika has not cited any controlling authority
                 that would warrant reconsideration of this claim.
                             Weighing instruction
                             Nika argues that the district court erred in denying his claim
                 that the trial court erred in failing to instruct the jury that the weighing of
                 aggravating circumstances and mitigating circumstances must be beyond
                 a reasonable doubt. He contends that this claim is not barred by the law-
                 of-the-case doctrine because it was not raised in any prior proceeding. If it
                 was not raised in a prior proceeding, the claim is procedurally defaulted
                 under NRS 34.810. And Nika cannot demonstrate prejudice to overcome
                 the procedural default because this court recently held in Nunnery v.
                 State, 127 Nev.       , 263 P.3d 235, 241, 250-53 (2011), that the
                 weighing of aggravating and mitigating circumstances "is not a factual
                 finding that is susceptible to the beyond-a-reasonable-doubt standard of
                 proof," id. at , 263 P.3d at 250, and therefore is not subject to Apprendi
                 v. New Jersey, 530 U.S. 466 (2000), and Ring v. Arizona, 536 U.S. 584
                 (2002). Therefore, the district court reached the correct result.    See Wyatt

                 v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) (noting that this court
                 will affirm the judgment of the district court if it reached the correct result
                 for the wrong reason).
                              Closing arguments and jury instructions
                              Nika contends that the district court erred in denying his
                 claims that trial counsel were ineffective for making inappropriate closing
                 arguments and not objecting to jury instructions during the guilt phase of
                 trial. He concedes that post-conviction counsel raised these claims in his

SUPREME COURT
        OF
     NEVADA
                                                        24
(0) 1947A    e
                 first post-conviction petition but asserts that the claims should be
                 considered with his remaining claims to assess their cumulative
                 prejudicial effect. We conclude that Nika's argument lacks merit. The
                 aforementioned claims were raised and decided in a previous post-
                 conviction proceeding. Further consideration of the claims is thus barred
                 by the law-of-the-case doctrine. See Hall v. State, 91 Nev. 314, 315-16, 535
P.2d 797, 798-99 (1975). Nika's desire to have the errors considered in a
                 cumulative error analysis is not a sufficient ground to avoid the law-of-
                 the-case doctrine.    Tien Fu Hsu, 123 Nev. at 630, 173 P.3d at 729
                 (recognizing grounds for avoiding the law-of-the-case doctrine). Further,
                 as this court found no error regarding the failure to object to penalty phase
                 jury instructions, see Nika III, 124 Nev. at 1293-94, 198 P.3d at 854-56,
                 those claims may not be cumulated. See Reno, 283 P.3d at 1224.
                 Fundamental miscarriage of justice
                             Nika contends that the failure to engage the consulate
                 amounted to a fundamental miscarriage of justice because he is actually
                 innocent of the death penalty. He asserts that the consulate would have
                 assisted in presenting additional mitigation evidence. A fundamental
                 miscarriage of justice requires "a colorable showing" that the petitioner is
                 "actually innocent of the crime or is ineligible for the death penalty"
                 Pellegrini, 117 Nev. at 887, 34 P.3d at 537. When claiming a fundamental
                 miscarriage of justice based on ineligibility for the death penalty, the
                 petitioner "must show by clear and convincing evidence that, but for the
                 constitutional error, no reasonable juror would have found him death
                 eligible." Pellegrini, 117 Nev. at 887, 34 P.3d at 537. Even assuming that
                 new mitigation evidence previously omitted due to constitutional error
                 could provide a basis for an actual innocence claim, but see Sawyer v.

SUPREME COURT
        OF
     NEVADA
                                                       25
(0) 1947A    0
                   Whitley, 505 U.S. 333, 345-47 (1992), we are not convinced that Nika
                   demonstrated "by clear and convincing evidence that, but for a
                   constitutional error, no reasonable juror would have found him death
                   eligible," Pellegrini, 117 Nev. at 887, 34 P.3d at 537. Therefore, the
                   district court did not err by dismissing this claim.
                               Having considered Nika's contentions and concluding that
                   they lack merit, we
                               ORDER the judgment of the district court AFFIRMED.




                                            Gibbons


                                                   J.             /0L
                   Pickering                                   Hardesty


                                                    J.




                   Cherry                                     —Saitta

                   cc: Hon. Patrick Wanagan, District Judge
                        Federal Public Defender/Las Vegas
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Freshfields Bruckhaus Deringer US LLP
                        Nathalie Huynh
                        Washoe District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                         26
(0) 1947A    er)